                                                           Case 19-10998-BLS                        Doc 419             Filed 07/30/19                Page 1 of 16




                                                                              UNITED STATES BANKRUPTCY COURT

                                                                                         District of Delaware

In Re: Hospital Acquisitions, LLC, et al                                                                                             Case No. 19-10998 (Jointly Administered)

Debtor                                                                                                                   Reporting Period: June 1 - June 30, 2019

                                                                                                                             Federal Tax ID: XX-XXXXXXX

MONTHLY OPERATING REPORT

                                                                                                                                                    Document
Required Documents                                                                                                                 Form No.         Attached            Explanation Attached
Schedule of Cash Receipts and Disbursements                                                                                        MOR-1                X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                                                                MOR-1a               X
   Schedule of Professional Fees Paid                                                                                              MOR-1b               X
   Copies of Bank Statements
   Cash Disbursement Journals
Statement of Operations                                                                                                            MOR-2                 X
Balance Sheet                                                                                                                      MOR-3                 X
Status of Postpetition Taxes                                                                                                       MOR-4                 X
   Copies of IRS Form 6123 or payment receipt
   Copies of Tax Returns Filed During the Period
Summary of Unpaid Post Petition Debts                                                                                              MOR-4                 X
   Listing of Aged Accounts Payable                                                                                                MOR-4                 X
Accounts Receivable Reconcilation and Aging                                                                                        MOR-5                 X
Debtor Questionnaire                                                                                                               MOR-5                 X
I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.


   Signature of Debtor                                                                                                                           Date:
   Hospital Acqusitions LLC
   Signature of Authorized Individual*                                                                                                           Date:
   /s/ Michael K. Scott
   Printed Name of Authorized Individual                                                                                                         Date:
   Michael K. Scott

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager if debtor is a limited
liability company.
                                    Case 19-10998-BLS            Doc 419      Filed 07/30/19      Page 2 of 16



This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in
these chapter 11 cases and is in a format acceptable to the United States Trustee. The financial information contained herein is limited in scope and covers
a limited time period. Such information is preliminary and unaudited, and is not prepared in accordance with generally accepted accounting principles
("GAAP") in the United States. In addition, the financial statements and supplemental information contained herein represent condensed combined
information.

The unaudited financial statements have been derived from the books and records of the Debtors. This information, however, has not been subject to
certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of such procedures the financial
information could be subject to material change.

The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.

The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and
may not necessarily reflect the consolidated results of operation and financial posit ion of the Debtors in the future.


Notes to MOR schedules:

MOR-1 (Statement of Cash Flows)

Note: Debtors with no activity are not listed in this schedule

   (1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained
       herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
   (2) This statement reflects unrestricted cash and represents the book activity of the company. Due to the consolidated cash management reporting
       system, certain cash payments may be paid out of a legal entity that is different than the legal entity where the expenses were incurred. Also, certain
       cash receipts may be received in a different legal entity that is different than the legal entity where the accounts receivable is recorded. Amounts
       attributed to each entity represent the entity on behalf of which payments were made from the consolidated cash management system.
   (3) Book Cash Flow excludes intercompany transfers.
   (4) Ending Bank Cash reflects the amount of cash at each of the Debtors' accounts as reflected on MOR-1a.
                                     Case 19-10998-BLS          Doc 419     Filed 07/30/19      Page 3 of 16


MOR-2 (Statement of Operations)

Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The Statement of Operations is prepared on an accrual
basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is received or
paid.

   (1) The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained
         herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.

MOR-3 (Balance Sheet)

Note: Debtors with no activity are listed on the schedule with value s reflected as zero for each line. The balance sheet is presented without intercompany
eliminations.

   (1)   The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information
         contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
   (2)   The Company keeps both due from and due to related parties entries for the respective entities in the asset section of the balance sheet per
         their books and records.
   (3)   There may be other pre-petition obligations that were either granted to pay via First Day Motions or other senior debts such as mortgages
         and capital lease s that will be paid in the normal course.



MOR-4

As of June 30, 2019, the Debtors were current on all undisputed post-petition taxes.

See schedule for notes

MOR-5

See schedule for notes


The under signed, having reviewed the attached report and being familiar with the Debtors financial affairs, verifies, under penalty of perjury, that
the information contained herein is complete, accurate and truthful to the best of my knowledge, information and belief.
MOR-1
Statement of Cash Flows (1) (2)                                  Case 19-10998-BLS                         Doc 419             Filed 07/30/19                      Page 4 of 16
For the Period June 1, 2019 - June 30, 2019
(Unaudited)



                                                                                     LifeCare Holdings
                                                                       Hospital                            LifeCare
                                                                                         LLC (f/k/a                                            New LifeCare         New LifeCare          New LifeCare                                  New LifeCare
                                                  Hospital           Acquisition                       Behavioral Health   New LifeCare                                                                          Hospital Acquisition
                                Legal Entity                                              Hospital                                           Hospitals of Dayton     Hospitals of       Hospitals of South                              Management
                                               Acquisition LLC    Intermediate Sub                        Hospital of      Hospitals LLC                                                                             Sub II LLC
                                                                                     Acquisition Sub I                                               LLC            Milwaukee LLC          Texas LLC                                    Services LLC
                                                                         LLC                            Pittsburgh LLC
                                                                                            LLC)
        Case Number                              19-10999            19-10999            19-10991          19-11000         19-11001             19-11002             19-10993              19-11003                  19-11004           19-11005

Receipts
      Operating Receipts                                    -                   -                 -             750,487          2,154,825             1,440,026             554,097                        91                    -                 -
      Other Receipts                                        -                   -                 970               -                  -                     -                12,227                    -                         -             901,363
Total Receipts                                              -                   -                 970           750,487          2,154,825             1,440,026             566,324                        91                    -             901,363

Operating Disbursements
      Payroll & Taxes                                       -                   -                 -             280,891            863,214               543,482             611,982                    -                         -            1,304,008
      Insurance & Benefits                                  -                   -                 -              61,294            188,365               118,595             133,543                    -                         -              284,552
      Occupancy/Lease                                       -                   -                 -              28,268            134,978                83,530             110,444                    -                         -              377,712
      Other Operating                                       -                   -                 -              73,620            723,667               214,137              46,079                    -                         -              613,698
Total Operating Disbursements                               -                   -                 -             444,074          1,910,224               959,744             902,048                    -                         -            2,579,969

Operating Cash Flows                                        -                   -                 970           306,413           244,601                480,281            (335,723)                       91                    -           (1,678,606)

Restructuring Payments
      Professional Fees                                     -                   -                 -                 -                  -                     -                   -                      -                         -              88,058
      Critical Vendors                                      -                   -                 -                 -                  -                     -                   -                      -                         -                 -
      Utility/Vendor Deposits                               -                   -                 -                 -                  -                     -                   -                      -                         -             112,180
      Other Restructuring                                   -                   -                 -                 -                  -                     -                   -                      -                         -                 -
Total Restructuring Disbursements                           -                   -                 -                 -                  -                     -                   -                      -                         -             200,238
                                                            -                   -                 -                 -                  -                     -                   -                      -                         -                 -
Debt Service
     Letter of Credit Draw                                  -                   -          (8,993,539)              -                  -                     -                   -                     -                         -                  -
     Net Revolver Repayment/DIP Draw                        -                   -                 -                 -                  -                     -                   -                     -                         -             (337,865)
Total Debt Services                                         -                   -          (8,993,539)              -                  -                     -                   -                     -                         -             (337,865)

Total Disbursements                                         -                   -          (8,993,539)         444,074          1,910,224               959,744             902,048                    -                         -            2,442,342


Book Cash Flow (3)                                          -                   -          8,994,509           306,413           244,601                480,281            (335,723)                    91                       -           (1,540,979)

Beginning Bank Cash                                         -                   -            203,947                -                  -                     -                   -                     -                         -            8,381,853
Ending Bank Cash (4)                                        -                   -          9,198,456                -                  -                     -                   -                     -                         -           10,467,929

May Disbursements                                           -                   -                 -            312,432          1,149,897               709,185             726,423                    -                         -            5,785,093
June Disbursements                                          -                   -          (8,993,539)         444,074          1,910,224               959,744             902,048                    -                         -            2,442,342
Total Disbursements                                         -                   -          (8,993,539)         756,506          3,060,121             1,668,929           1,628,471                    -                         -            8,227,435
MOR-1
Statement of Cash Flows (1) (2)                                Case 19-10998-BLS                            Doc 419             Filed 07/30/19                  Page 5 of 16
For the Period June 1, 2019 - June 30, 2019
(Unaudited)




                                                                       New LifeCare        New Pittsburgh                              New LifeCare           New LifeCare         New LifeCare                                  New LifeCare        New LifeCare
                                               New LifeCare REIT 1                                               LifeCare Vascular                                                                      New San Antonio
                                Legal Entity                           Hospitals of          Specialty                               Hospitals of North    Hospitals of Chester Hospitals of Northern                          Hospitals of North     Hospitals of
                                                       LLC                                                          Services, LLC                                                                     Specialty Hospital LLC
                                                                     Mechanicsburg LLC      Hospital LLC                                Texas LLC              County LLC           Nevada LLC                                   Carolina LLC        Pittsburgh LLC

        Case Number                                 19-10997             19-10994            19-11006               19-11007             19-11008               19-11009              19-11010              19-10992               19-11011            19-11012

Receipts
      Operating Receipts                                       -                 61,639                     66                  -              7,364,370               154,120              1,810,751             2,296,003              2,165,078           1,753,289
      Other Receipts                                           -                    -                   -                       -                  1,944                   -                      -                  13,799                  1,854              48,807
Total Receipts                                                 -                 61,639                     66                  -              7,366,314               154,120              1,810,751             2,309,802              2,166,932           1,802,096

Operating Disbursements
      Payroll & Taxes                                          -                    -                   -                       -              2,453,815               463,889                759,213               821,253                770,581           1,014,386
      Insurance & Benefits                                     -                    -                   -                       -                535,456               101,227                165,671               179,209                168,151             221,353
      Occupancy/Lease                                          -                350,420                 -                       -                897,776                   -                  110,005               346,796                 92,128             185,204
      Other Operating                                          -                    -                   -                       -              1,790,534               228,322                143,198             1,136,611                384,722             648,272
Total Operating Disbursements                                  -                350,420                 -                       -              5,677,581               793,438              1,178,087             2,483,869              1,415,582           2,069,215

Operating Cash Flows                                           -               (288,782)                    66                  -              1,688,733               (639,318)              632,665              (174,067)               751,350            (267,119)

Restructuring Payments
      Professional Fees                                        -                    -                   -                       -                    -                      -                     -                     -                      -                      -
      Critical Vendors                                         -                    -                   -                       -                    -                      -                     -                     -                      -                      -
      Utility/Vendor Deposits                                  -                    -                   -                       -                    -                      -                     -                     -                      -                      -
      Other Restructuring                                      -                    -                   -                       -                    -                      -                     -                     -                      -                      -
Total Restructuring Disbursements                              -                    -                   -                       -                    -                      -                     -                     -                      -                      -
                                                               -                    -                   -                       -                    -                      -                     -                     -                      -                      -
Debt Service
     Letter of Credit Draw                                     -                    -                   -                       -                   -                      -                     -                      -                     -                   -
     Net Revolver Repayment/DIP Draw                           -                    -                   -                       -                   -                      -                     -                      -                     -                   -
Total Debt Services                                            -                    -                   -                       -                   -                      -                     -                      -                     -                   -

Total Disbursements                                            -               350,420                  -                       -             5,677,581               793,438              1,178,087             2,483,869              1,415,582           2,069,215


Book Cash Flow (3)                                             -              (288,782)                 66                      -             1,688,733               (639,318)              632,665              (174,067)               751,350            (267,119)

Beginning Bank Cash                                            -                    -                   -                       -                   -                      -                     -                      -                   5,218             109,293
Ending Bank Cash (4)                                           -                    -                   -                       -                   -                      -                     -                      -                   2,028              58,100

May Disbursements                                              -                    -                   -                       -             3,228,331               577,927              1,031,568             1,204,245                986,750           1,450,724
June Disbursements                                             -               350,420                  -                       -             5,677,581                793,438             1,178,087             2,483,869              1,415,582           2,069,215
Total Disbursements                                            -               350,420                  -                       -             8,905,912              1,371,366             2,209,655             3,688,114              2,402,333           3,519,938
MOR-1
Statement of Cash Flows (1) (2)                                 Case 19-10998-BLS                                Doc 419           Filed 07/30/19              Page 6 of 16
For the Period June 1, 2019 - June 30, 2019
(Unaudited)




                                                 New NextCare                                                                           New LifeCare         New LifeCare
                                                                       Hospital Acquisition   LifeCare Pharmacy     New LifeCare REIT
                                Legal Entity   Specialty Hospital of                                                                      Hospitals            Hospitals         Total
                                                                             MI LLC               Services LLC            2 LLC
                                                   Denver LLC                                                                           at Tenaya LLC       of Sarasota LLC

        Case Number                                 19-11013                19-10999              19-11015              19-11016          19-10995            19-10996

Receipts
      Operating Receipts                                  2,577,395                     -                    -                     -           3,867,410            1,668,107     28,617,754
      Other Receipts                                         26,946                     -                    -                     -               2,638                  730      1,011,278
Total Receipts                                            2,604,341                     -                    -                     -           3,870,048            1,668,837     29,629,032

Operating Disbursements
      Payroll & Taxes                                       858,137                     -                 74,292                   -           1,048,467              759,189     12,626,801
      Insurance & Benefits                                  187,257                     -                 16,212                   -             228,790              165,665      2,755,341
      Occupancy/Lease                                       558,450                     -                    -                     -             467,227              438,025      4,180,963
      Other Operating                                       796,258                     -                    -                     -           1,015,877              355,897      8,170,891
Total Operating Disbursements                             2,400,103                     -                 90,504                   -           2,760,361            1,718,777     27,733,996

Operating Cash Flows                                        204,238                     -                (90,504)                  -           1,109,687              (49,940)     1,895,036

Restructuring Payments
      Professional Fees                                          -                      -                    -                     -                    -                 -          88,058
      Critical Vendors                                           -                      -                    -                     -                    -                 -             -
      Utility/Vendor Deposits                                    -                      -                    -                     -                    -                 -         112,180
      Other Restructuring                                        -                      -                    -                     -                    -                 -             -
Total Restructuring Disbursements                                -                      -                    -                     -                    -                 -         200,238
                                                                 -                      -                                          -                    -                 -
Debt Service
     Letter of Credit Draw                                      -                      -                     -                     -                    -                 -      (8,993,539)
     Net Revolver Repayment/DIP Draw                            -                      -                     -                     -                    -                 -        (337,865)
Total Debt Services                                             -                      -                     -                     -                    -                 -      (9,331,404)

Total Disbursements                                      2,400,103                     -                 90,504                    -          2,760,361            1,718,777     18,602,830
                                                                                                                                                                                        -
                                                                                                                                                                                        -
Book Cash Flow (3)                                         204,238                     -                (90,504)                   -          1,109,687               (49,940)   11,026,202
                                                                                                                                                                                        -
Beginning Bank Cash                                             -                      -                     -                     -                    -                 -       8,700,310
Ending Bank Cash (4)                                            -                      -                     -                     -                    -                 -      19,726,512

May Disbursements                                        1,361,591                     -                 86,238                    -          1,579,501              939,185     21,129,091
June Disbursements                                       2,400,103                     -                 90,504                    -          2,760,361            1,718,777     18,602,830
Total Disbursements                                      3,761,694                     -                176,742                    -          4,339,862            2,657,961     39,731,921
                                                                Case 19-10998-BLS                 Doc 419             Filed 07/30/19               Page 7 of 16



                                                                                                              MOR-1a
                                                                                                       Bank Account Balance
                                                                                                        As of June 30, 2019
                                                                                                           (Unaudited)

Bank Statements
The Debtors affrim that bank statements for all open and active bank accounts are retained by the Debtors. The Debtors affirm that no bank accounts were closed during the current reporting period.


                             Debtor Name                              Name of Institution                           Type of Account                         Last 4 digits of account number     Current Value of Debtor's Interest
New LifeCare Management Services, LLC                                JPMorgan Chase         Main Operating Account                                                                      2163                         $4,455,640.36
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         4298                           $115,064.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         8806                             $20,968.00
New LifeCare Hospitals of Pittsburgh LLC                             Citizens               Cafeteria/Misc Check Deposit Account                                                        5077                             $58,099.88
New LifeCare Management Services, LLC                                CapitalOne             Lockbox Concentration Account                                                               3109                         $1,411,256.62
New LifeCare Hospitals of North Carolina LLC                         PNC                    Cafeteria/Misc Check Deposit Account                                                        1859                              $2,027.72
New LifeCare Management Services, LLC                                JPMorgan Chase         Controlled Disbursement Account                                                             7687                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Payroll Account                                                                             4895                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Utility Deposit Account                                                                     0523                           $200,000.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Professional Fees Account                                                                   0515                         $4,265,000.00
Hospital Acquisition MI, LLC                                         JPMorgan Chase         Fund Account                                                                                0307                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         4280                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         4413                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         4405                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         2118                                   $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                         8057                                   $0.00
New LifeCare Hospitals of Mechanicsburg LLC                          Citizens               Cafeteria/Misc Check Deposit Account                                                        4400                                   $0.00
Hospital Acquisitions, LLC                                           CapitalOne             Collateral Account                                                                          0359                                   $0.00
New LifeCare Management Services, LLC                                CapitalOne             Operating Account                                                                           3106                                   $0.00
LifeCare Holdings, LLC (f/k/a Hospital Acquisition Sub I LLC)        CapitalOne             Letters of Credit Account                                                                   6187                         $9,198,455.54
LifeCare Behaviorial Health Hospital of Pittsburgh LLC               N/A
New LifeCare Hospitals at Tenaya LLC                                 N/A
New LifeCare Hospitals LLC                                           N/A
New LifeCare Hospitals of Chester County LLC                         N/A
New LifeCare Hospitals of Dayton LLC                                 N/A
New LifeCare Hospitals of Milwaukee LLC                              N/A
New LifeCare Hospitals of North Louisiana LLC                        N/A
New LifeCare Hospitals of North Texas LLC                            N/A
New LifeCare Hospitals of Northern Nevada LLC                        N/A
New LifeCare Hospitals of Sarasota LLC                               N/A
New LifeCare Hospitals of South Texas LLC                            N/A
New NextCare Speciality Hospital of Denver LLC                       N/A
New Pittsburgh Specialty Hospital LLC                                N/A
New San Antonio Specialty Hospital LLC                               N/A
Hospital Acquisition Intermediate Sub LLC                            N/A
Hospital Acquisition Sub II LLC                                      N/A
New LifeCare REIT 1 LLC                                              N/A
LifeCare Vascular Services, LC                                       N/A
LifeCare Pharmacy Services LLC                                       N/A
New LifeCare REIT 2 LLC                                              N/A
                                      Case 19-10998-BLS                   Doc 419                 Filed 07/30/19
                                                                          In re Hospital Acquisition, LLC, et al.
                                                                                                                                 Page 8 of 16
                                                                                   Case No. 19-10998
                                                    Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts




                                                                                       MOR-1B
                                                                          Schedule of Professional Fees Paid

                                                                                                                          Amount Paid in June 2019                               Case To Date

                      Professional         Role in Case              Period Covered      Payment Date              Fees                Expenses       Total           Fees           Expenses       Total
Berkley Research Group                                             N/A                 N/A                   $              -    $            -   $           -   $          -   $          -   $           -
Akin Gump Strauss Hauer & Feld LLP                                 N/A                 N/A                                  -                 -               -              -              -               -
Young Conaway Stargatt & Taylor LLP                                N/A                 N/A                                  -                 -               -              -              -               -
Houlihan Lokey Capital, Inc.                                       N/A                 N/A                                  -                 -               -              -              -               -
Perkins Coie                                                       N/A                 N/A
Prime Clerk                                                        N/A                 N/A
                                                                                                    Total    $              -    $            -   $           -   $          -   $          -   $           -




                                                                                        7 of 51
MOR-2
Statement of Operations (1)
For the Period June 1, 2019 - June 30, 2019
                                                                Case 19-10998-BLS                         Doc 419              Filed 07/30/19                   Page 9 of 16
(Unaudited)
                                                                                 LifeCare Holdings
                                                                     Hospital                          LifeCare
                                                                                     LLC (f/k/a                                            New LifeCare         New LifeCare           New LifeCare                                 New LifeCare
                                                 Hospital          Acquisition                     Behavioral Health   New LifeCare                                                                          Hospital Acquisition                      New LifeCare REIT 1
                              Legal Entity                                            Hospital                                           Hospitals of Dayton     Hospitals of        Hospitals of South                             Management
                                              Acquisition LLC   Intermediate Sub                      Hospital of      Hospitals LLC                                                                             Sub II LLC                                    LLC
                                                                                 Acquisition Sub I                                               LLC            Milwaukee LLC           Texas LLC                                   Services LLC
                                                                       LLC                          Pittsburgh LLC
                                                                                        LLC)
                             Case Number        19-10999            19-10999         19-10991          19-11000          19-11001             19-11002            19-10993               19-11003                 19-11004           19-11005               19-10997

Revenues
    Medicare                                               -                 -                 -            330,361          1,653,562               778,406               2,057                      -                       -                  -                     -
    Medicare Replacement                                   -                 -                 -            290,260            262,127               238,996              15,564                      -                       -                  -                     -
    Medicaid                                               -                 -                 -               (368)               -                  91,493             102,330                      -                       -                  -                     -
    Commercial                                             -                 -                 -            147,673            925,330               401,803              18,791                      -                       -                  -                     -
       Patient revenue                                     -                 -                 -            767,926          2,841,019             1,510,698             138,742                      -                       -                  -                     -
    Management fee revenue (related party)                 -                 -                 -                -                  -                     -                   -                        -                       -            4,498,634                   -
    Other revenues                                         -                 -                 -                -                  -                     -                   (33)                     -                       -                4,406               835,747
         Total Revenues                                    -                 -                 -            767,926          2,841,019             1,510,698             138,709                      -                       -            4,503,040               835,747

Expenses
  Staffing
    Salaries & wages                                       -                 -                 -            347,268          1,005,053               689,298             739,849                     (245)                    -            1,432,508                   -
    Benefits                                               -                 -                 -             57,300            174,832               132,325             143,159                      (18)                    -              262,525                   -
    Contract labor                                         -                 -                 -              6,231             17,413                20,371               4,560                      -                       -              114,161                   -
        Total staffing costs                               -                 -                 -            410,799          1,197,298               841,994             887,568                     (263)                    -            1,809,194                   -
    Purchased services                                     -                 -                 -             24,759            322,322               364,067               7,392                      -                       -               15,992                   -
    Medical supplies                                       -                 -                 -              2,711             65,900                74,436               5,016                    1,373                     -                  -                     -
    Drug cost                                              -                 -                 -             19,221            143,519                68,266              23,310                      -                       -                  -                     -
    Physician fees                                         -                 -                 -              9,379             93,067                21,250               7,530                      -                       -                  -                     -
    Equipment rent                                         -                 -                 -              9,375             66,796                32,632               9,698                      -                       -                7,618                   -
        Total core operating costs                         -                 -                 -            476,244          1,888,902             1,402,645             940,514                    1,110                     -            1,832,804                   -
                                                           -                 -                 -                -                  -                     -                   -                        -                       -                  -                     -
  Other operating expenses
    Insurance expense                                      -                 -                 -             20,735             34,329                13,467              19,837                     -                        -               20,078                   -
    Provision for bad debt                                 -                 -                 -              9,773             39,582                21,057               2,616                     -                        -                  -                     -
    Property taxes                                         -                 -                 -              7,414              9,069                   -                45,482                     -                        -                3,812                   -
    Other operating                                        -                 -             170,000           56,093            114,784               182,836             121,242                     -                        -            2,212,534                   -
       Total other operating                               -                 -             170,000           94,015            197,764               217,360             189,177                     -                        -            2,236,424                   -
                                                           -                 -                 -                -                  -                     -                   -                       -                        -                  -                     -
        Total core and other operating                     -                 -             170,000          570,259          2,086,666             1,620,005           1,129,691                   1,110                      -            4,069,228                   -
                                                           -                 -                 -                -                  -                     -                   -                       -                        -                  -                     -
        EBITDARM                                           -                 -            (170,000)         197,667            754,353              (109,307)           (990,982)                 (1,110)                     -              433,812               835,747
                                                           -                 -                 -                -                  -                     -                   -                       -                        -                  -                     -
     Facility rent                                         -                 -                 -             13,723            220,803                73,425             218,571                     -                        -               87,698               835,747
                                                           -                 -                 -                -                  -                     -                   -                       -                        -                  -                     -
        EBITDAM                                            -                 -            (170,000)         183,944            533,550              (182,732)         (1,209,553)                 (1,110)                     -              346,114                   -
                                                           -                 -                 -                -                  -                     -                   -                       -                        -                  -                     -
     Management fees                                       --                --                --           120,596
                                                                                                                -              365,445
                                                                                                                                   -                 211,175
                                                                                                                                                         -               133,777
                                                                                                                                                                             -                       --                       --                 --                    --
        EBITDA                                             -                 -            (170,000)          63,348           168,105               (393,907)         (1,343,330)                 (1,110)                     -             346,114                    -
                                                           -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
     Depreciation                                          -                 -                 -              9,202             4,403                 17,149               1,827                     -                        -              53,329                    -
     Amortization                                          -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
     (Gain)/loss - other                                   -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
     (Earnings)/loss on inv. in subs                       -                 -           3,586,047              -                 -                      -                   -                       -                        -                 -                      -
     Interest expense                                      -                 -           2,983,166              -                 -                      -                   -                       -                        -                 -                      -
     Interest income                                       -                 -                 -                -                 -                      (44)                  (1)                   -                        -                 -                      -
                                                           -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
        EBT                                                -                 -          (6,739,213)          54,146           163,702               (411,012)         (1,345,156)                 (1,110)                     -             292,785                    -
                                                           -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
     Current income taxes                                  -                 -          (1,416,769)             -                 -                      -                   -                       -                        -                 -                      -
     Deferred income taxes                                 -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
                                                           -                 -                 -                -                 -                      -                   -                       -                        -                 -                      -
Net Income (Loss)                                          -                 -          (5,322,444)          54,146           163,702               (411,012)         (1,345,156)                 (1,110)                     -             292,785                    -
MOR-2
Statement of Operations (1)
For the Period June 1, 2019 - June 30, 2019
                                                              Case 19-10998-BLS                             Doc 419           Filed 07/30/19                    Page 10 of 16
(Unaudited)

                                                New LifeCare          New Pittsburgh                            New LifeCare           New LifeCare         New LifeCare         New San Antonio          New LifeCare         New LifeCare            New NextCare
                                                                                        LifeCare Vascular
                              Legal Entity      Hospitals of            Specialty                             Hospitals of North    Hospitals of Chester Hospitals of Northern   Specialty Hospital     Hospitals of North      Hospitals of        Specialty Hospital of
                                                                                           Services, LLC
                                              Mechanicsburg LLC        Hospital LLC                              Texas LLC              County LLC           Nevada LLC                 LLC               Carolina LLC         Pittsburgh LLC           Denver LLC

                             Case Number          19-10994              19-11006           19-11007               19-11008               19-11009              19-11010              19-10992               19-11011             19-11012                19-11013

Revenues
    Medicare                                                   -                   -                   -                3,230,821                 5,470               868,881                962,362              1,180,845              816,768                 891,664
    Medicare Replacement                                       -                   -                   -                1,330,549                22,544               356,697                292,627                120,128              458,821                 246,300
    Medicaid                                                   -                   -                   -                    4,161                   -                 122,100                    -                      -                    -                   171,854
    Commercial                                                 -                   -                   -                2,964,049                83,923               618,286              1,373,756                634,125              665,149               1,620,648
       Patient revenue                                         -                   -                   -                7,529,580               111,937             1,965,964              2,628,745              1,935,098            1,940,738               2,930,466
    Management fee revenue (related party)                     -                   -                   -                      -                     -                     -                      -                      -                    -                       -
    Other revenues                                             -                   -                   -                   13,962                   -                     -                   13,675                  1,518               49,669                  26,619
         Total Revenues                                        -                   -                   -                7,543,542               111,937             1,965,964              2,642,420              1,936,616            1,990,407               2,957,085

Expenses
  Staffing
    Salaries & wages                                           -                   -                   -                2,859,232               315,125             1,010,678              1,045,481                884,891            1,376,211                 985,118
    Benefits                                                   110                 -                   -                  498,811                42,359               154,040                196,195                181,787              244,752                 152,125
    Contract labor                                             -                   -                   -                  111,007                   -                  43,467                 55,887                    -                (16,679)                 49,064
        Total staffing costs                                   110                 -                   -                3,469,050               357,484             1,208,185              1,297,563              1,066,678            1,604,284               1,186,307
    Purchased services                                       6,344                 -                   -                  423,852                79,192               157,756                190,426                180,823              250,559                 138,579
    Medical supplies                                           -                   -                   -                  314,355                 1,309                84,254                143,764                109,504               80,050                  76,603
    Drug cost                                                 (985)                -                   -                  292,890                59,758               104,929                139,615                105,109               71,588                  70,693
    Physician fees                                             -                   -                   -                  246,302                44,533                36,025                 83,449                 48,790               77,748                 102,201
    Equipment rent                                             903                 -                   -                  169,778                29,588                52,220                 66,101                 28,780               84,768                 110,915
        Total core operating costs                           6,372                 -                   -                4,916,227               571,864             1,643,369              1,920,918              1,539,684            2,168,997               1,685,298
                                                               -                                       -                      -                     -                     -                      -                      -                    -                       -
  Other operating expenses
    Insurance expense                                        -                     -                   -                   78,849                29,041                21,857                 28,617                 22,728               72,224                  40,743
    Provision for bad debt                                   -                     -                   -                  109,540                 1,987                28,289                 41,280                 26,993               27,334                  48,368
    Property taxes                                         6,168                   -                   -                   77,562                 7,685                   804                 47,144                  2,100               36,200                   2,621
    Other operating                                       21,270                   -                   -                  390,667                45,189               102,396                139,774                 93,202              217,484                 111,169
       Total other operating                              27,438                   -                   -                  656,618                83,902               153,346                256,815                145,023              353,242                 202,901
                                                             -                     -                   -                      -                     -                     -                      -                      -                    -                       -
        Total core and other operating                    33,810                   -                   -                5,572,845               655,766             1,796,715              2,177,733              1,684,707            2,522,239               1,888,199
                                                             -                     -                   -                      -                     -                     -                      -                      -                    -                       -
        EBITDARM                                         (33,810)                  -                   -                1,970,697              (543,829)              169,249                464,687                251,909             (531,832)              1,068,886
                                                             -                                         -                      -                     -                     -                      -                      -                    -                       -
     Facility rent                                       171,680                   -                   -                  548,196                66,384               113,657                170,246                 92,128              217,905                 268,521
                                                             -                                         -                      -                     -                     -                      -                      -                    -                       -
        EBITDAM                                         (205,490)                  -                   -                1,422,501              (610,213)               55,592                294,441                159,781             (749,737)                800,365
                                                             -                     -                   -                      -                     -                     -                      -                      -                    -                       -
     Management fees                                         --                    --                  --               1,044,023
                                                                                                                              -                 103,180
                                                                                                                                                    -                 318,731
                                                                                                                                                                          -                  375,572
                                                                                                                                                                                                 -                  308,861
                                                                                                                                                                                                                        -                320,279
                                                                                                                                                                                                                                             -                   416,226
                                                                                                                                                                                                                                                                     -
        EBITDA                                          (205,490)                  -                   -                 378,478               (713,393)             (263,139)               (81,131)              (149,080)          (1,070,016)                384,139
                                                             -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     Depreciation                                            257                   -                   -                  77,282                 23,121                13,158                 41,131                 20,355               39,295                  24,543
     Amortization                                            -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     (Gain)/loss - other                                     -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     (Earnings)/loss on inv. in subs                         -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     Interest expense                                        -                     -                   -                     548                    -                     -                      -                      -                    -                       -
     Interest income                                         -                     -                   -                    (152)                  (126)                 (697)                   (27)                (1,727)                (327)                   (176)
                                                             -                     -                   -                     -                      -                     -                      -                      -                    -                       -
        EBT                                             (205,747)                  -                   -                 300,800               (736,388)             (275,600)              (122,235)              (167,708)          (1,108,984)                359,772
                                                             -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     Current income taxes                                    -                     -                   -                     -                      -                     -                      -                      -                    -                       -
     Deferred income taxes                                   -                     -                   -                     -                      -                     -                      -                      -                    -                       -
                                                             -                     -                   -                     -                      -                     -                      -                      -                    -                       -
Net Income (Loss)                                       (205,747)                  -                   -                 300,800               (736,388)             (275,600)              (122,235)              (167,708)          (1,108,984)                359,772
MOR-2
Statement of Operations (1)
For the Period June 1, 2019 - June 30, 2019
                                                              Case 19-10998-BLS                                Doc 419            Filed 07/30/19               Page 11 of 16
(Unaudited)

                                                                                                                  New LifeCare         New LifeCare
                                              Hospital Acquisition   LifeCare Pharmacy      New LifeCare REIT
                              Legal Entity                                                                          Hospitals            Hospitals
                                                    MI LLC               Services LLC             2 LLC
                                                                                                                  at Tenaya LLC       of Sarasota LLC

                             Case Number           19-10999              19-11015               19-11016            19-10995            19-10996               x
                                                                                                                                                           x
Revenues
    Medicare                                                   -                      -                    -             1,747,958            1,170,240
    Medicare Replacement                                       -                      -                    -               157,118              534,156
    Medicaid                                                   -                      -                    -               104,412                  -
    Commercial                                                 -                      -                    -               898,333              354,850
       Patient revenue                                         -                      -                    -             2,907,821            2,059,246
    Management fee revenue (related party)                     -                      -                    -                   -                    -
    Other revenues                                             -                      -                198,941               4,692                1,522
         Total Revenues                                        -                      -                198,941           2,912,513            2,060,768

Expenses
  Staffing
    Salaries & wages                                           -                 (1,634)                   -             1,245,395              882,783
    Benefits                                                   -                    -                      -               216,289              150,331
    Contract labor                                             -                    -                      -                80,786              (21,733)
        Total staffing costs                                   -                 (1,634)                   -             1,542,470            1,011,381
    Purchased services                                         -                    -                      -               218,695              109,781
    Medical supplies                                           -                    -                      -               123,236              145,673
    Drug cost                                                  -                    -                      -               141,631               85,157
    Physician fees                                             -                    -                      -                52,595               16,570
    Equipment rent                                             -                    -                      -                68,268               33,606
        Total core operating costs                             -                 (1,634)                   -             2,146,895            1,402,168
                                                               -                    -                      -                   -                    -
  Other operating expenses
    Insurance expense                                          -                    -                      -                30,158               33,849
    Provision for bad debt                                     -                    -                      -                41,011               25,845
    Property taxes                                             -                    -                      -                 7,857               24,263
    Other operating                                            -                    -                      -               147,787              145,239
       Total other operating                                   -                    -                      -               226,813              229,196
                                                               -                    -                      -                   -                    -
        Total core and other operating                         -                 (1,634)                   -             2,373,708            1,631,364
                                                               -                    -                      -                   -                    -
        EBITDARM                                               -                  1,634                198,941             538,805              429,404
                                                               -                    -                      -                   -                    -
     Facility rent                                             -                    -                  198,941             228,907              214,225
                                                               -                    -                      -                   -                    -
        EBITDAM                                                -                  1,634                    -               309,898              215,179
                                                               -                    -                      -                   -                    -
     Management fees                                           --                   --                     --              452,304
                                                                                                                               -                285,892
                                                                                                                                                    -
        EBITDA                                                 -                    1,634                  -              (142,406)             (70,713)
                                                               -                      -                    -                   -                    -
     Depreciation                                              -                      -                    -                34,855               21,887
     Amortization                                              -                      -                    -                   -                    -
     (Gain)/loss - other                                       -                      -                    -                   -                    -
     (Earnings)/loss on inv. in subs                           -                      -                    -                   -                    -
     Interest expense                                          -                      -                    -                   -                    -
     Interest income                                           -                      -                    -                  (147)                (388)
                                                               -                      -                    -                   -                    -
        EBT                                                    -                    1,634                  -              (177,114)             (92,212)
                                                               -                      -                    -                   -                    -
     Current income taxes                                      -                      -                    -                   -                    -
     Deferred income taxes                                     -                      -                    -                   -                    -
                                                               -                      -                    -                   -                    -
Net Income (Loss)                                              -                    1,634                  -              (177,114)             (92,212)
MOR-3
Balance Sheet (1)                                                              Case 19-10998-BLS                               Doc 419                Filed 07/30/19                      Page 12 of 16
As of June 30, 2019
(Unaudited)



                                                                                                    LifeCare Holdings
                                                                                   Hospital                               LifeCare
                                                                                                        LLC (f/k/a                                                New LifeCare           New LifeCare            New LifeCare                                    New LifeCare
                                                           Hospital              Acquisition                          Behavioral Health     New LifeCare                                                                                Hospital Acquisition                              New LifeCare REIT 1
                           Legal Entity                                                                  Hospital                                               Hospitals of Dayton       Hospitals of         Hospitals of South                                Management
                                                        Acquisition LLC       Intermediate Sub                           Hospital of        Hospitals LLC                                                                                   Sub II LLC                                            LLC
                                                                                                    Acquisition Sub I                                                   LLC              Milwaukee LLC            Texas LLC                                      Services LLC
                                                                                     LLC                               Pittsburgh LLC
                                                                                                           LLC)
                           Case Number                    19-10999               19-10999               19-10991          19-11000           19-11001               19-11002               19-10993                19-11003                  19-11004             19-11005                     19-10997
                                   Assets


    Cash and cash equivalents                                             -                     -                  -                  -                 500                        -                   500                       -                           -         18,422,455                           -
    Accounts receivable, net                                              -                     -         (1,849,297)         2,036,939           4,620,444                2,497,149               775,085                 330,632                           -                  -                           -
    Due from/(to) related parties (2)                                     -                     -        157,425,527         (3,067,124)         (9,601,687)              (3,797,587)          (17,244,835)            (13,882,826)                          -          9,228,838                    (950,417)
    Due from/(to) third party payors                                      -                     -                  -            164,232          (3,296,387)                 128,712                98,855                  43,111                           -             23,329                           -
    Deferred Taxes, net                                                   -                     -                 (0)                 -                   -                        -                     -                       -                           -                  -                           -
    Inventory                                                             -                     -                  -              8,276             375,572                  185,528                55,178                       -                           -                  -                           -
    Prepaid expenses and other current assets                             -                     -                 (0)            16,993              97,076                  195,195              (187,146)                      -                           -          3,834,367                     950,417
       Total current assets                                          -                      -            155,576,229           (840,685)         (7,804,482)                (791,003)          (16,502,363)            (13,509,083)                      -             31,508,989                         -

    Land                                                                  -                     -                     -               -                   -                        -                     -                          -                        -                  -                             -
    Building & improvements                                               -                     -                     -               -                   -                        -                     -                          -                        -                  -                             -
    Leasehold improvements                                                -                     -                     -       1,154,792             (28,543)                 539,061                32,477                          -                        -            194,890                             -
    Equipment                                                             -                     -                     -         288,165           1,040,163                1,573,142             1,633,428                          -                        -          5,788,643                             -
    Construction in progress                                              -                     -                     -               -                   -                        -                     -                          -                        -                  -                             -
    Accumulated depreciation                                              -                     -                     -        (387,481)           (478,256)              (1,357,344)           (1,290,268)                         -                        -         (4,477,031)                            -
       Net property, plant and equipment                             -                      -                     -           1,055,476             533,364                  754,860               375,637                     -                         -              1,506,501                         -

    Investment in subsidiary                                         -                      -                541,425                -                   -                        -                     -                       -                         -                      -                         -
    Goodwill                                                              -                     -                  -                    -                 -                       -                     -                           -                        -                  -                             -
    Other intangibles, net of accum. amortization                         -                     -                  -                    -         5,894,821               5,261,007             2,436,766                           -                        -                  -                             -
    Other assets                                                          -                     -         10,596,310                    -             8,425                       -                     -                           -                        -          3,346,863                             -

       Total Assets                                                  -                      -            166,713,964           214,791           (1,367,872)              5,224,863            (13,689,960)            (13,509,083)                      -             36,362,353                         -

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                   -                      -                     -                 -                   -                        -                     -                       -                         -              3,280,052                         -
    Accrued expenses                                                      -                     -          (6,556,018)         156,734            1,255,514                 856,506             1,422,183                   20,650                           -          7,330,252                             -
    Accrued salaries, wages and benefits                                  -                     -            568,305           236,512            1,322,627                 479,342               321,630                 109,421                            -          1,536,560                             -

    Current liabilities subject to compromise
    Pre-petition accounts payable                                         -                     -                     -                 -                   -                        -                     -                        -                        -         23,061,005                             -
    Current portion of LTD                                                -                     -         34,409,247                    -                   -                        -                     -                        -                        -                  -                             -
       Total current liabilities                                     -                      -             28,421,534           393,246            2,578,142               1,335,848             1,743,814                 130,071                        -             35,207,869                         -

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                  -                     -                     -                 -                   -                        -                     -                        -                        -                       -                        -
    Other non-current liabilties                                          -                     -          3,874,194           140,755             343,850                  240,225               332,153                           -                        -           380,048                              -

    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                  -                     -        147,448,949                    -                   -                        -                     -                        -                        -                       -                        -
       Total liabilities                                             -                      -            179,744,677           534,001            2,921,991               1,576,072             2,075,966                 130,071                        -             35,587,918                         -
    Common stock                                                          -                     -                     -                 -                   -                        -                     -                        -                        -                       -                        -
    Additional paid-in-capital                                            -                     -         85,506,792                    -                   -                        -                     -                        -                        -                       -                        -
    Partners' and Members' equity                                         -                     -                     -                 -                   -                        -                     -                        -                        -                       -                        -
    Accumulated earnings                                                  -                     -         (98,537,506)         (319,210)         (4,289,863)              3,648,791            (15,765,926)            (13,639,154)                          -           774,436                              -
    Treasury stock                                                        -                     -                     -                 -                   -                        -                     -                        -                        -                       -                        -
       Total equity                                                  -                      -             (13,030,714)         (319,210)         (4,289,863)              3,648,791            (15,765,926)            (13,639,154)                      -               774,436                          -

       Total Liabilities and Equity                                  -                      -            166,713,964           214,791           (1,367,872)              5,224,863            (13,689,960)            (13,509,083)                      -             36,362,353                         -

                                                                     -                      -                         1            -                        0                   -                     -                       -                         -                           (0)                   -
MOR-3
Balance Sheet (1)                                                               Case 19-10998-BLS                              Doc 419                  Filed 07/30/19                 Page 13 of 16
As of June 30, 2019
(Unaudited)




                                                          New LifeCare           New Pittsburgh                                  New LifeCare              New LifeCare         New LifeCare                                    New LifeCare           New LifeCare               New NextCare
                                                                                                       LifeCare Vascular                                                                             New San Antonio
                           Legal Entity                   Hospitals of             Specialty                                   Hospitals of North       Hospitals of Chester Hospitals of Northern                            Hospitals of North        Hospitals of            Specialty Hospital of
                                                                                                          Services, LLC                                                                            Specialty Hospital LLC
                                                        Mechanicsburg LLC         Hospital LLC                                    Texas LLC                 County LLC           Nevada LLC                                     Carolina LLC           Pittsburgh LLC               Denver LLC

                           Case Number                      19-10994               19-11006               19-11007                 19-11008                  19-11009              19-11010              19-10992                 19-11011               19-11012                    19-11013
                                   Assets


    Cash and cash equivalents                                         1,000                      -                         -                 2,500                         -                 1,000                   500                    1,500                 58,600                       1,250
    Accounts receivable, net                                         50,235                121,984                         -            14,145,066                   383,455             4,328,741             5,077,838                7,228,439              7,445,055                  11,179,881
    Due from/(to) related parties (2)                           (17,042,320)           (13,017,961)                        -           (27,053,287)               (9,495,743)           10,397,670             4,894,853               16,633,330            (42,460,035)                    602,212
    Due from/(to) third party payors                                  5,444                 88,572                         -             2,510,314                    26,205               (14,105)              (40,041)                 179,618             (2,375,951)                     26,235
    Deferred Taxes, net                                                   -                      -                         -                     -                         -                     -                     -                        -                      -                           -
    Inventory                                                             -                      -                         -               705,715                    49,435               234,114               308,335                  203,059                266,283                     289,439
    Prepaid expenses and other current assets                             -                      -                         -               387,822                   (26,099)              152,563                51,157                  123,839                107,085                     393,060
       Total current assets                                     (16,985,641)           (12,807,404)                   -                 (9,301,871)               (9,062,747)           15,099,982            10,292,641               24,369,785            (36,958,963)                 12,492,077
                                                                                               -                                                                                                                                                                     -
    Land                                                                 -                       -                         -                     -                         -                     -                      -                       -                      -                            -
    Building & improvements                                              -                       -                         -                     -                         -                     -                      -                       -                      -                            -
    Leasehold improvements                                         100,750                       -                         -             3,393,376                   980,050               234,947              1,296,593                 961,754                850,966                      691,545
    Equipment                                                       45,204                       -                         -             7,831,751                 1,449,454             1,591,259              3,906,484               1,719,814              4,846,018                    2,945,474
    Construction in progress                                             -                       -                         -             4,133,345                         -                     -                      -                       -                      -                        6,115
    Accumulated depreciation                                       (50,277)                      -                         -            (6,208,011)               (1,857,956)           (1,198,543)            (2,803,891)             (1,530,378)            (4,056,700)                  (2,615,249)
       Net property, plant and equipment                            95,677                     -                      -                  9,150,461                   571,549               627,663              2,399,187               1,151,190              1,640,284                    1,027,886

    Investment in subsidiary                                            -                      -                      -                        -                         -                     -                      -                       -                         -                         -
    Goodwill                                                             -                         -                       -                     -                         -                     -                     -                        -                      -                           -
    Other intangibles, net of accum. amortization                1,796,733                         -                       -            15,855,873                 1,613,217             8,628,608             8,753,945                3,984,673             11,526,412                   3,490,133
    Other assets                                                         -                         -                       -               281,724                   586,185                20,886                     -                        -                326,278                     194,682

       Total Assets                                             (15,093,231)           (12,807,404)                   -                 15,986,187                (6,291,796)           24,377,139            21,445,772               29,505,648            (23,465,989)                 17,204,778

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                      -                      -                      -                        -                         -                     -                      -                       -                         -                         -
    Accrued expenses                                               166,432                    846                          -             3,500,903                  346,934                741,301             1,844,518                1,897,693               445,142                    2,077,696
    Accrued salaries, wages and benefits                            (81,996)                       -                       -             2,741,063                   (34,352)              793,586               989,528                1,038,770              1,158,217                     740,758

    Current liabilities subject to compromise
    Pre-petition accounts payable                                           -                      -                       -                        -                         -                    -                      -                        -                        -                         -
    Current portion of LTD                                                  -                      -                       -                        -                         -                    -                      -                        -                        -                         -
       Total current liabilities                                    84,436                    846                     -                  6,241,966                  312,582              1,534,888             2,834,046                2,936,463              1,603,359                   2,818,454

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                    -                      -                       -                        -                         -                    -                      -                        -                        -                         -
    Other non-current liabilties                                            -                      -                       -             3,933,522                           (0)           331,280               387,893                 313,664               1,281,080                     437,008

    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                    -                      -                       -                        -                         -                    -                      -                        -                        -                         -
       Total liabilities                                            84,436                    846                     -                 10,175,488                  312,582              1,866,167             3,221,940                3,250,126              2,884,439                   3,255,462
    Common stock                                                            -                      -                       -                        -                         -                    -                      -                        -                        -                         -
    Additional paid-in-capital                                              -                      -                       -                        -                         -                    -                      -                        -                        -                         -
    Partners' and Members' equity                                           -                      -                       -                        -                         -                    -                      -                        -                        -                         -
    Accumulated earnings                                        (15,177,667)           (12,808,250)                        -             5,810,700                (6,604,378)           22,510,972            18,223,832               26,255,521            (26,350,428)                 13,949,317
    Treasury stock                                                          -                      -                       -                        -                         -                    -                      -                        -                        -                         -
       Total equity                                             (15,177,667)           (12,808,250)                   -                  5,810,700                (6,604,378)           22,510,972            18,223,832               26,255,521            (26,350,428)                 13,949,317

       Total Liabilities and Equity                             (15,093,231)           (12,807,404)                   -                 15,986,187                (6,291,796)           24,377,139            21,445,772               29,505,648            (23,465,989)                 17,204,778

                                                                       -                      -                       -                            0                    -                     -                      -                       -                      -                            -
MOR-3
Balance Sheet (1)                                                                Case 19-10998-BLS                                 Doc 419                  Filed 07/30/19            Page 14 of 16
As of June 30, 2019
(Unaudited)




                                                                                                                                    New LifeCare              New LifeCare
                                                        Hospital Acquisition     LifeCare Pharmacy        New LifeCare REIT
                           Legal Entity                                                                                               Hospitals                 Hospitals           Total
                                                              MI LLC                 Services LLC               2 LLC
                                                                                                                                    at Tenaya LLC            of Sarasota LLC

                           Case Number                       19-10999                19-11015                 19-11016                19-10995                 19-10996
                                   Assets


    Cash and cash equivalents                                              -                      -                        -                    1,000                       500       18,491,305
    Accounts receivable, net                                               -                      -                        -                8,353,663                 4,242,747       70,968,055
    Due from/(to) related parties (2)                              7,935,655               (333,504)               1,584,825               (1,718,187)              (11,243,388)      37,794,006
    Due from/(to) third party payors                                       -                      -                        -                   68,659                   196,333       (2,166,864)
    Deferred Taxes, net                                                    -                      -                        -                        -                         -               (0)
    Inventory                                                              -                362,808                        -                  279,634                   172,689        3,496,065
    Prepaid expenses and other current assets                         25,045                      -                  312,836                   58,080                    27,755        6,520,046
       Total current assets                                        7,960,700                 29,304                1,897,661                7,042,848                (6,603,363)     135,102,612
                                                                                                -
    Land                                                                     -                    -                           -                     -                         -                -
    Building & improvements                                                  -                    -                           -                     -                         -                -
    Leasehold improvements                                                   -                    -                           -             1,090,560                   991,613       12,484,832
    Equipment                                                                -                    -                           -             2,892,985                 2,181,019       39,733,005
    Construction in progress                                                 -                    -                           -                     -                     8,639        4,148,099
    Accumulated depreciation                                                 -                    -                           -            (2,055,810)               (1,759,044)     (32,126,239)
       Net property, plant and equipment                                 -                      -                        -                  1,927,736                 1,422,228       24,239,697
                                                                                                                                                                                             -
    Investment in subsidiary                                             -                        -                      -                          -                       -            541,425
    Goodwill                                                               -                          -                       -                    -                         -                 -
    Other intangibles, net of accum. amortization                          -                          -                       -            4,547,266                 6,249,992        80,039,446
    Other assets                                                   2,000,000                          -                       -               30,206                    57,539        17,449,098
                                                                                                                                                                                             -
       Total Assets                                                9,960,700                 29,304                1,897,661              13,548,056                 1,126,396       257,372,278

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                       -                        -                      -                          -                       -          3,280,052
    Accrued expenses                                                         -                        -                       -            1,005,672                 1,016,538        17,529,497
    Accrued salaries, wages and benefits                                     -               27,670                           -            1,369,663                   839,695        14,156,999

    Current liabilities subject to compromise
    Pre-petition accounts payable                                            -                        -                       -                         -                       -     23,061,005
    Current portion of LTD                                                   -                        -                       -                         -                       -     34,409,247
       Total current liabilities                                         -                   27,670                      -                 2,375,334                 1,856,233        92,436,799

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                     -                        -                       -                         -                       -               -
    Other non-current liabilties                                             -                        -            1,897,661                 432,243                   276,741        14,602,316

    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                     -                        -                       -                         -                       -    147,448,949
       Total liabilities                                                 -                   27,670                1,897,661               2,807,578                 2,132,974       254,488,065
    Common stock                                                             -                        -                       -                         -                       -               -
    Additional paid-in-capital                                               -                        -                       -                         -                       -     85,506,792
    Partners' and Members' equity                                            -                        -                       -                         -                       -               -
    Accumulated earnings                                           9,960,700                    1,634                        (0)          10,740,479                 (1,006,578)      (82,622,580)
    Treasury stock                                                           -                        -                       -                         -                       -               -
       Total equity                                                9,960,700                    1,634                        (0)          10,740,479                 (1,006,578)       2,884,212

       Total Liabilities and Equity                                9,960,700                 29,304                1,897,661              13,548,056                 1,126,396       257,372,277

                                                                        -                             0                  -                          -                      -
                           Case 19-10998-BLS                   Doc 419           Filed 07/30/19             Page 15 of 16



                                                         MOR-4
                             Summary of Unpaid Postpetition Debts and Accounts Payable Aging
                                                  As of June 30, 2019
                                                      (Unaudited)
                                                     Consolidated

                                            Current                 0-30                 31-60               61-90           Over 90        Total
Accounts Payable                       $       2,698,975 $                 568,128 $             12,949 $            -   $          -   $    3,280,052
Total Postpetition Debts               $       2,698,975 $                 568,128 $             12,949 $            -   $          -   $    3,280,052



Note: Wages and payroll taxes payable excludes accrued and unpaid PTO.

                                                          MOR-5
                                       Accounts Receivable Reconciliation and Aging
                                                   As of June 30, 2019
                                                      (Unaudited)
                                                      Consolidated

                                            Unbilled                0-30                 31-60               61-90         Over 90          Total
Gross Accounts Receivables             $      21,840,461 $             22,121,655 $        9,442,794 $        5,605,721 $ 23,372,964 $      82,383,595
Allowance for Doubtful Accounts                                                                                                             (11,415,540)
Net Accounts Receivable                                                                                                                 $    70,968,055




                                                                           14 of 51
                       Case 19-10998-BLS                   Doc 419          Filed 07/30/19   Page 16 of 16



                                                                    MOR-5
                                                             DEBTOR QUESTIONNAIRE

                                                                                                 Yes         No
1. Have any assets been sold of transferred outside of the normal course of business
during this reporting period? If yes, please explain below.                                                  X
2. Have any funds been disbursed from any account other than debtor in possession
accounts during this reporting period? If yes, please provide explanation below.                             X
3. Have all post petition tax returns been timely filed? If no, provide an explanation
below.                                                                                            X
4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, please provide an explanation below.                                  X
4. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been
opened, provide the required documentation pursuant to the Delaware Local Rule 4001-3.                       X




                                                                      15 of 51
